Name: Commission Regulation (EEC) No 2042/87 of 10 July 1987 fixing the minimum selling price for the purposes of the standing invitation to tender opened by Regulation (EEC) No 1646/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/ 12 Official Journal of the European Communities 11 . 7. 87 COMMISSION REGULATION (EEC) No 2042/87 of 10 July 1987 fixing the minimum selling price for the purposes of the standing invitation to tender opened by Regulation (EEC) No 1646/87 the form of flour ; whereas the said Regulation states that, by way of derogation from Article 5 (3) of Commission Regulation (EEC) No 1836/82, a minimum selling price is to be fixed ensuring equality of supply conditions throughout the Community when the new harvest is taken into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), Having regard to Commission Regulation (EEC) No 1646/87 of 12 June 1987 authorizing certain intervention agencies to put up for sale by tender 483 000 tonnes of common wheat for export in the form of flour (3), and in particular Article 3 thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for the intervention on the market in cereals (4) stipulates that when cereals held by intervention agencies are sold they shall be sold by tender ; Whereas Commission Regulation (EEC) No 1836/82 (*), as last amended by Regulation (EEC) No 124/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EEC) No 1646/87 authorizes certain intervention agencies to put up for sale by tender 483 000 tonnes of common wheat for export in HAS ADOPTED THIS REGULATION : Article 1 The minimum selling price for the purposes of the stand ­ ing invitation to tender issued under Regulation (EEC) No 1646/87 shall be 168,87 ECU/tonne. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7. 1987, p. 40 . O OJ No L 153, 13 . 6 . 1987, p . 24. (4) OJ No L 139, 24 . 5 . 1986, p . 36. 0 OJ No L 202, 9 . 7 . 1982, p . 23 . ( «) OJ No L 15, 17. 1 . 1987, p . 9 .